DETAILED ACTION
This action is in response to the initial filing of Application no. 16/589448 on 10/01/2019.
Claims 1 – 20 are still pending in this application, with claims 1, 9 and 12 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Binder et al. (US 10,199,051) (“Binder”).
For claim 1, Mont-Reynaud discloses a system (Abstract; devices including Fig.1B, 103 and/or Fig.3A, 300; [0055] [0056] [0059]) comprising: a microphone (sensor which provide digital audio input signals,  wherein a device has numerous sensors, [0057] [0058] [0067]); a speaker (effector which provides digital audio output signals, wherein a device has numerous effectors, [0057] [0058]); at least one processor (CPU) (device is user –facing hardware that allows a virtual agent to communicate with the user, wherein a device is controlled by a system-
However, Binder discloses a system and method for operating a voice trigger (Abstract), wherein an automatic speech recognition module (Fig.3A, 330) and a natural language module (Fig.3A, 332) are stored in the memory of a user device as digital assistant system (column 11 lines 59 – 61; column 12 lines 6 – 23; column 13 lines 40 – column 14 lines 5, 15 – column 15 line 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify  Mont-Reynaud’s teachings with Binder’s teachings so that the memory of the device which comprises software to perform the functions of the virtual agent(Mont-Reynaud, Fig.1B, 103; [0054 -0056] [0095 – 0097] [0253]) further comprises the automatic speech recognition (ASR) module and natural language module (NLU) for the purpose of eliminating the need for a client server system when providing hands free operation and interaction with a digital device which performs tasks on behalf of the user, wherein a client server system requires network connectivity and consumes network resource s(Binder, column 1 lines 21 – 35; column 12 lines 6 - 10).

For claim 9, Mont-Reynaud discloses a system (Abstract; Fig.1B, 103 and/or Fig.3A, 300; [0055] [0056] [0059]) comprising: a microphone (sensor which provide digital audio input 
However, Binder discloses a system and method for operating a voice trigger (Abstract), wherein an automatic speech recognition module (Fig.3A, 330) and a natural language module (Fig.3A, 332) are stored in the memory of a user device as digital assistant system column 11 lines 59 – 61; column 12 lines 6 – 23; column 13 lines 40 – column 14 lines 5, 15 – column 15 line 11); and user inputs received by a device are received through a user interface (column 12 lines 19 – 21, 31 – 40; column 13 lines 25 – 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify  Mont-Reynaud’s teachings with Binder’s teachings so that the memory of the device which provides a virtual assistant (Mont-Reynaud, Fig.1B, 103; [0054] [0059]) further comprises the automatic speech recognition (ASR) module and natural language module (NLU), and a user input including input to call a voice –based intelligent assistance 

For claims 2 and 10, Mont-Reynaud and Binder further disclose, wherein the instructions cause the at least one processor to provide a user interface configured to receive the selected one or more words (spoken unlock indicators) (Mont-Raynaud, [0057] [0058] [0067] [0090] [0094] [0095] [0144] [0152] [0153] [0180 – 0182]) (Binder, column 12 lines 19 – 21, 31 – 40; column 13 lines 25 – 29). 
For claims 3 and 11, Mont-Reynaud further discloses, wherein the instructions cause the at least one processor to determine the selected one or more words by an operation of the processor (Mont-Reynaud, parsing the transcribed request comprising the selected one or more words to create an interpretation as determining the selected one or more words,  [0090] [0094 – 0096] [0111 - 113] [0180 – 0182]) (Binder,  column 13 lines 55 – column 14 lines 5, 39 – 67).
For claim 4, Mont-Reynaud and Binder further disclose, wherein the instructions cause the at least one processor to provide a user interface configured to receive the selected time indicator (lock request comprising time to be spent in the locked state) (Mont-Raynaud,  [0057] [0058] [0067] [0090] [0094] [0095] [0143] [0152] [0153] [ [0169] [0174] [0180]) (Binder, column 11 lines 59 – 61; column 12 lines 19 – 23, 31 – 41). 

	For claim 7, Mont-Reynaud further discloses, wherein the instructions cause the at least one processor to: generate the second response with the NLU module further based at least in part on whether another one or more selected words are not included in the second user utterance (Mont-Reynaud, the request does not include a spoken unlock indicator so that the request is processed, [0090] [0096] [0095 – 0097] [0147] [0153] [0181] [0182]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Binder et al. (US 10,199,051) (“Binder”), and further in view of Rose et al. (US 2018/0061399) (“Rose”).
For claim 6, the combination of Mont-Reynaud and Binder fails to teach, wherein the instructions cause the at least one processor to: determine whether the selected one or more words are included in the second user utterance based at least in part on identification of an utterance speed change, a tone change, and an intonation change.
However, Rose discloses a system and method for recognizing speech (Abstract), wherein a user speaking a voice command is determined by a change in utterance speed (user speaks more slowly), tone and intonation (user speaks more monotonically and monotonously) ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Rose’s command detecting technique to selected word/command recognition process disclosed by the combination of Mont-Reynaud and Binder (Mont –.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Binder et al. (US 10,199,051) (“Binder”), and further in view of Ogawa et al. (US 2016/0275950) (“Ogawa”).
For claim 8, the combination of Mont-Reynaud and Binder fails to teach, wherein the instructions cause the at least one processor to: output an audible request to reutter a sentence, based on a previously detected location of the selected one or more words within the sentence.
However, Ogawa discloses a voice recognition system and device (Abstract), wherein voice recognition system provides multiple candidate voice recognition results ([0044] [0045] [0076]); a voice recognition error which requires user clarification is determined by identifying differences between the texts of the candidate voice recognition results at locations other than a head or tail, wherein the position of commands in an utterance are limited to a head or tail of an utterance ([0071 – 0075] [0094] [0095]). Furthermore, a user is requested to input a voice again to correct the error ([0095]).
.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359) and further in view of Grody (US 2005/0114141).
For claim 12, Mont-Reynaud discloses an electronic device (Abstract; Fig.1B, 103 and/or Fig.3A, 300; [0055] [0056] [0059]) comprising:  a communication circuit (device is user –facing hardware that allows a virtual agent to communicate with the user, wherein a device is controlled by a system-on-chip comprising a  network interface,  Fig.19, 1908; [0055] [0254] [0256]); an input circuit (device is user –facing hardware that allows a virtual agent to communicate with the user, wherein a device is controlled by a system-on-chip comprising an I/O interface, Fig.19, 1907; [0254] [0256]); a microphone (sensor which provide digital audio input signals, wherein a device has numerous sensors, [0057] [0058] [0067]); at least one processor (CPU) (device is user 
However, Mont-Reynaud further discloses the intelligent app returning to an initial dormant state once a timeout is detected ([0151] [0152] [0180 – 0182]), wherein spoken requests are not processed in a dormant state ([0076])
Moreover, Nakamae discloses an electronic device and control method (Abstract), wherein 
a voice control program (Fig.7,308B; [0105]) is returned to an initial state (trigger mode, [0109] [0111]) when a voice command is not recognized within a set time (Fig.14, S34 and S36; [0177- 0182]).
		Additionally, Grody discloses a method for the recognition and processing of spoken requests (Abstract), wherein a voice recognizing client agent ([0061] [0067]) is terminated (deactivated) based upon the expiration of a timer ([0090]) so that speech is no longer processed ([0090]). Furthermore, Grody discloses that the one or more recognized words are selected (keywords, [0052] [0068] [0103 – 0105] [0138]).


For claim 16, Mont-Reynaud and  Grody further disclose, wherein the instructions further cause the at least processor to: when still another one or more words is recognized in the second user utterance, terminate the intelligent app (Mont-Reynaud, unlock indicators, [0054 – 0056] [0090] [0096] [0097] [0144] [0146] [0147] [0152] [0153] [0181] [0182]) (Grody, user says, “Stop Listening”,  [0061] [0067] [0090]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359), and further in view of Grody (US 2005/0114141) and further in view of Mok et al.  (US 10,847,149) (“Mok”).
For claim 13, the combination of Mont-Reynaud, Nakamae and Grody fails to teach wherein the instructions further cause the at least one processor to: when the selected one or more words are recognized with the  selected time from the point in time when the first action is performed, determine a sentence including the selected one or more words; transmit the sentence 
However, Mok discloses a discloses a system and method for processing speech (Abstract), wherein a sentence comprising one or more selected words (command received after an instruction to send audio without a wakeword, e.g. “what is the weather”, column 2 lines 35 - 40) is determined (input audio data corresponding to an utterance is generated) and transmitted to an external electronic device (server, Fig.1, 120 and Fig.2, 120 and Fig.12, 120) (Fig.7B, 730 and 732; column 5 lines 7 – 20; column 23 lines 9 – 17) through a communication  interface (Fig,14, 1414; column 29 lines 40 – 67); information associated with an execution of an action (content to be output by the device 110) determined based on the sentence (column 5 lines 22 – 47; column 8 lines 17 – 58; column 10 lines 65 – column 11 line 10; column 16 lines 28 – 46; column 23 lines 17 - 25) is received from the external device (column 5 lines 45 - 49;  column 22 lines 65 – 67; column 23 lines 17 - 25); and the action based on the information associated with execution of the second action is performed (the device receives the output data for output to user, wherein outputting to user comprises the device outputting audio corresponding to the output data, Fig.7B, 724, column 5 lines 45 – 49; column 23 lines 8 – 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mont-Reynaud, Nakamae and Grody in the same way that Mok’s invention has been improved to achieve the predictable results of distributing the agent functionality between local functional that runs on the device and remote functionality that runs on servers (Mont-Reynaud, [0056]) so that the 

For claim 14, Mont-Reynaud and Mok further disclose wherein the instructions further cause the at least one processor to: determine whether another one or more selected words are included in the sentence  (Mont-Reynaud, unlock indicators, [0054 – 0056] [0090] [0096] [0097] [0144] [0146] [0147] [0152] [0153] [0181] [0182]); when the another one or more selected words are not included in the sentence (Mont-Reynaud, conditional request processing occurs since the unlock indicator is not received in the request, [0147] [0152] [0153] [0181] [0182]) transmit the sentence to the external electronic device  (Mok, Fig.7B, 730 and 732; column 5 lines 7 – 20; column 23 lines 9 – 17) through the communication circuit (Reynaud, device is user –facing hardware that allows a virtual agent to communicate with the user, wherein a device is controlled by a system-on-chip comprising a  network interface,  Fig.19, 1908; [0055] [0254] [0256]) (Mok,  Fig,14, 1414; column 29 lines 40 – 67; and when the another one or more .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359), and further in view of Grody (US 2005/0114141) and further in view of  Mok et al.  (US 10,847,149) (“Mok”), and further in view of Ogawa et al. (US 2016/0275950) (“Ogawa”).
For claim 15, the combination of Mont-Reynaud, Nakamae, Grody and Mok further discloses a speaker (Mont-Reynaud, effector which provides digital audio output signals, wherein a device has numerous effectors, [0057] [0058]), yet fails to teach, wherein the instructions cause the at least one processor to: output an audible request to reutter a sentence through a speaker based on a prior detected location of the selected one or more words within the sentence.
However, Ogawa discloses a voice recognition system and device (Abstract), wherein voice recognition system provides multiple candidate voice recognition results ([0044] [0045] [0076]); a voice recognition error which requires user clarification is determined by identifying differences between the texts of the candidate voice recognition results at locations other than a head or tail, wherein the position of commands in an utterance are limited to a head or tail of an utterance ([0071 – 0075] [0094] [0095]). Furthermore, a user is requested to input a voice again to correct the error ([0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mont-Reynaud, Nakamae, Grody and Mok in the same way that Ogawa’s invention has been improved to .

Claims 17 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359), and further in view of Grody (US 2005/0114141) and further in view of  Parker et al. (US 2013/0307771).
For claim 17, the combination of Mont-Reynaud, Nakamae and Grody fails to teach, wherein the selected one or more words includes a word associated with an action request specified through the input circuit among a plurality of actions capable of being performed by the electronic device.
However,  Parker discloses a system for speech recognition method and system (Abstract), wherein one or more words which are recognized by a voice recognition system are associated with an action request specified through an input circuit (user interface controller, Fig.1, 103)(user gaze information is received by the device and used to determine a particular 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mont-Reynaud, Nakamae and Grody in the same way that Parker’s invention has been improved to achieve the following predictable results for increasing user satisfaction by eliminating the need for a user to manually indicate context or select context that a command is associated with before speaking (Parker, [0001 – 0003]): the selected one or more words includes a word associated with an action request specified through the input circuit among a plurality of actions capable of being performed by the electronic device.

For claim 18, the combination of Mont-Reynaud, Nakamae and Grody fails to teach, wherein the selected one or more words includes a word associated belonging to a category specified through the input circuit among a plurality of actions capable of being performed by the electronic device.
However,  Parker discloses a system for speech recognition method and system (Abstract), wherein one or more words which are recognized by a voice recognition system are associated with an action request belonging to a category specified through an input circuit (user interface controller, Fig.1, 103)(user gaze information is received by the device and used to determine a particular grammar set which is used to interpret user speech inputs, wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mont-Reynaud, Nakamae and Grody in the same way that Parker’s invention has been improved to achieve the following predictable results for increasing user satisfaction by eliminating the need for a user to manually indicate context or select context that a command is associated with before speaking (Parker, [0001 – 0003]):  the selected one or more words includes a word associated belonging to a category specified through the input circuit among a plurality of actions capable of being performed by the electronic device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359), and further in view of Grody (US 2005/0114141) and further in view of  LeBeau et al. (US 2012/0034904) (“LeBeau”).
For claim 19, the combination of Mont-Reynaud, Nakamae and Grody fails to teach wherein the selected one or more words further includes at least one of a word for requesting a plurality of actions capable of being performed by the electronic device, a word for changing a topic, and a word indicating the electronic device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Mont-Reynaud, Nakamae and Grody in the same way that LeBeau’s invention has been improved to achieve the following predictable results for the purpose of improving a user experience with a man-machine dialog by reducing inefficiency, unnaturalness and wakeword/keyword fatigue (Mont-Reynaud, [0003 – 0012]): the selected one or more words further includes at least one of a word for requesting a plurality of actions capable of being performed by the electronic device, a word for changing a topic, and a word indicating the electronic device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud et al. (US 2018/0301151) (“Mont-Reynaud”) in view of Nakamae (US 2020/0098359), and further in view of Grody (US 2005/0114141) and further in view of Rose et al. (US 2018/0061399) (“Rose”).
For claim 20 the combination of Mont-Reynaud, Nakamae and Grody fails to teach, wherein the instructions cause the at least one processor to: determine whether the selected one or more words are included in the second user utterance based at least in part on identification of an utterance speed change, a tone change, and an intonation change.
However, Rose discloses a system and method for recognizing speech (Abstract), wherein a user speaking a voice command is determined by a change in utterance speed (user 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Rose’s command detecting technique to selected word/command recognition process disclosed by the combination of Mont-Reynaud, Nakamae and Grody to achieve the predictable results of further determining that the selected one or more words are included in the second user utterance based at least in part on identification of an utterance speed change, a tone change, and an intonation change for the purpose of supporting a more efficient, fluid and natural communication between human users and their virtual agents by reducing wakeword fatigue in convention virtual agent systems (Mont- Reynaud, [0003 – 0012]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657